Citation Nr: 0413574	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2000, for service connection of type II diabetes mellitus 
associated with presumed exposure to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1966 to February 
1969, to include service in Vietnam from July 1967 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a video teleconference (VTC) in 
December 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of The Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.

The veteran related at the VTC that he experiences erectile 
dysfunction.  Transcript (T), pp. 5-6.  This matter is hereby 
referred to the RO for appropriate development and action.


FINDINGS OF FACT

1.  Service connection is in effect for type II diabetes 
mellitus associated with presumed exposure to herbicides as 
of November 20, 2000.  This is the date the veteran's claim 
was received.  Diabetes was first shown in May 1999, there 
was no claim filed prior to November 2000, and there had been 
no prior denial of service connection.

2.  The effective date of the liberalizing regulation which 
added type II diabetes mellitus to the list of diseases 
associated with exposure to herbicides is July 9, 2001.

3.  The veteran's claim is impacted by the litigation in 
Nehmer v. Department of Veterans Affairs (VA), No. CV-86-6160 
THE (N.D. Cal.), and the amended regulation in compliance 
therewith.

4.  The effective date of the grant of service connection for 
type II diabetes mellitus associated with presumed exposure 
to herbicides is fixed in accordance with applicable law and 
regulation.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
2000, for the award for service connection for type II 
diabetes mellitus associated with presumed exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 5110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2003); 
38 C.F.R. § 3.816 (September 24, 2003) (68 Fed. Reg. 50966-
50972, August 25, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

There is no record in the claim file of the veteran having 
been provided the notice required by the VCAA.  This state of 
affairs normally would mandate a remand to the RO to cure 
this procedural deficiency.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The General 
Counsel 8-2003 (December 2, 2003); Huston v. Principi, 17 
Vet. App. 195, 201-02 (2003).  The Board finds, however, 
that, under the limited unique facts of this case, this 
procedural deficiency is harmless in all respects as 
explained below.

First, the veteran's initial claim for service connection was 
granted.  The only remaining issue is the effective date of 
his allowance.  Second, this case is fully developed, and the 
issue now is one of law.  The veteran's allowance was based 
on a liberalization of an applicable regulation and the law 
controls.  But for the Nehmer v. VA litigation the veteran's 
effective date would have been in July 2001, the date of the 
liberalizing criteria, rather than the date his claim was 
received.  The veteran makes no assertion of an earlier claim 
or that his claim was received on an earlier date.  Instead, 
his premise is one grounded on ignorance of the law and 
perceived equity.  T., pp. 3-4, 6.  No amount of additional 
development will change the date on which the veteran's claim 
was received.  As such, this case, in its current posture, is 
one where the issue is purely one of law.  Cases which turn 
solely on a legal determination are not subject to the VCAA 
notice requirements.  Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  It also has been held that the VCAA does not 
mandate remand where a case is fully developed.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

Therefore, the Board finds that this case is fully developed 
and now is postured whereby the determination thereof is one 
solely of law.  Thus, the absence of the VCAA notice is found 
harmless.

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and the private treatment records 
identified by him, as well as arranged for a VA examination 
of the veteran.  All records obtained or generated have been 
associated with the claim file.  Neither the veteran nor his 
representative has requested development of additional 
evidence in support of the claim.

Factual background.

As set forth above, the veteran filed his claim for service 
connection in November 2000.  An October 2001 rating decision 
granted service connection with an effective date of July 9, 
2001.  The veteran submitted a timely notice of disagreement 
(NOD).  A February 2002 rating decision granted an earlier 
effective date of November 20, 2000, the date on which the 
veteran's claim was received.  The veteran continued his 
appeal of the issue.

The class action lawsuit against VA in Nehmer v. VA, 712 F. 
Supp. 1404 (N.D. CA 1989) impacted the manner in which VA 
adjudicates claims based on exposure to herbicides.  
Subsequent orders based on that decision issued by the 
District Court for the Northern District of California 
(Court) created exceptions to VA's general rules for fixing 
effective dates of allowances.

Private treatment records of L.B., MD, dated from May 1999 to 
September 1999, and received by the RO in December 2000, 
reflect that the veteran was diagnosed with type II diabetes 
mellitus in May 1999.  The veteran submitted a copy of the 
Secretary of Veterans Affairs' (Secretary) News Release, 
which announced the addition of type II diabetes mellitus to 
the list of diseases associated with herbicide exposure, with 
his claim.  The veteran testified at the VTC that he believes 
he is entitled to an earlier date because it should be 
presumed that his diabetes was present in his body from the 
time of his service in Vietnam.  T., pp. 3-4.  He also 
intimated that had he known service connection was available 
for diabetes, he would have applied earlier than he did.  T., 
p. 6.

The October 2001 rating decision fixed the veteran's 
effective date in accordance with the law then in effect.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2003).  The assigned date was July 2001, date of the 
liberalizing criteria.  The February 2002 rating decision 
backdated the veteran's effective date to the date of his 
claim, pursuant to the Nehmer decision and subsequent orders 
issued by the Court.  The claim was filed in November 2000.

Analysis.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2003).

Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2003) 
(emphasis added).

As set forth above, claims which are allowed based on 
liberalized change of a regulation are granted an effective 
date no earlier than the date of the change.  Under these 
circumstances, the veteran's effective date was set at July 
9, 2001, the effective date for the Secretary's addition of 
type II diabetes mellitus to the list of diseases associated 
with exposure to herbicides.  See 38 C.F.R. § 3.114(a) 
(2003).  The Nehmer litigation, however, created an exception 
to 3.114 and mandated that an effective date would be allowed 
back to the date an applicant's claim is received.  In 
compliance with the orders issued by the Court the RO fixed 
the veteran's effective date as November 20, 2000, the date 
on which his claim was received.  This exception is now 
included in VA regulations.  See 38 C.F.R. § 3.816 (September 
24, 2003) (68 Fed. Reg. 50966-50972, August 25, 2003).

It is noted that there is no evidence of an earlier claim of 
service connection for this disorder and there had been no 
prior denial.  As such, the other bases for assignment of a 
different effective date have not been shown.

Whatever may be the veteran's views as concerns the effective 
date he should receive, his effective date has been fixed in 
accordance with the applicable law.  Further, the evidence of 
record dispels the veteran's claim of ignorance.  He did in 
fact file his claim as soon as he became aware of the 
Secretary's action, and he has received the full benefit of 
his action.  He received an effective date of the date on 
which his claim was received.

ORDER

Entitlement to an effective date earlier than November 20, 
2000, for grant of service connection for type II diabetes 
mellitus associated with exposure to herbicides is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



